ae

AO 245B (Rey, 02/08/2019) Judgment in a Criminal Petty Case. (Modified) : Page I of i

UNITED STATES DISTRICT COURT
_ SOUTHERN DISTRICT OF CALIFORNIA

 

United States of America | JUDGMENT IN A CRIMINAL CASE
: Vv. , (For Offenses Committed On or After November 1, 1987)
Rodrigo Rodriguez-Barron Case Number: 3:19-mj-24272
Gregory D Olea etn nen- ereemrer ener ne meaner nenimeens
Defendant's Attorney a mee ees
a i

 

A enon ANAL ef PTA

REGISTRATION NO. 91118298 |
THE DEFENDANT: | | | a OCT 84 2019

 

           

 

 

 

 

 

 

 

 

pleaded guilty to count(s) 1 of Complaint cristo:
C] was found guilty to count(s) SOUTHEE IN DISTRICT GF TE am
after a plea of not guilty.

Accordingly, the defendant is adjudged guilty of such * count(s), which involve the following offense(s):.
Title & Section Nature of Offense Count Number(s)
8:1325 | ILLEGAL ENTRY (Misdemeanor) 1

C] The defendant has been found not guilty on count(s) .
‘ Count(s) _._ dismissed on the motion of the United States.
IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
sf
/CINTIME SERVED O days

 

Assessment: $10 WAIVED  & Fine: WAIVED

Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal.

C] Court recommends defendant be deported/removed with relative, charged in case

 

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days

of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments

imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

Thursday, October 31, 2019
Date of Imposition of Sentence

op _ Ly
Received i

DUSM | HONORABLE ROBERT A. MCQUAID
UNITED STATES MAGISTRATE JUDGE

 

 

Clerk’s Office Copy 3:19-mj-24272

 

 
